SNEED, Circuit Judge
(concurring and dissenting):
I concur in the majority’s opinion save subpart B of Part II thereof.
I respectfully dissent from subpart B which holds that male homosexuals have not stated a Title VII claim under the disproportionate impact theories of Griggs v. Duke Power Co., 401 U.S. 424, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971). My position is not foreclosed by our holding, with which I agree, that Title VII does not afford protection to homosexuals, male or female. The male appellants’ complaint, as I understand it, is based on the contention that the use of homosexuality as a disqualification for employment, which for Griggs’ purposes must be treated as a facially neutral criterion, impacts disproportionately on males because of the greater visibility of male homosexuals and a higher incidence of homosexuality among males than females.
To establish such a claim will be difficult because the male appellants must prove that as a result of the appellee’s practices there exists discrimination against males qua males. That is, to establish a prima facie case under Griggs it will not be sufficient to show that appellees have employed a disproportionately large number of female homosexuals and a disproportionately small number of male homosexuals. Rather it will be necessary to establish that the use. of homosexuality as a bar to employment disproportionately impacts on males, a class that enjoys Title VII protection. Such a showing perhaps could be made were male homosexuals a very large proportion of the total applicable male population.
My point of difference with the majority is merely that the male appellants in their Griggs claim are not using that case “as an artifice to ‘bootstrap’ Title VII protection for homosexuals under the guise of protecting men generally.” (p. 2011). Their claim, if established properly, would in fact protect males generally. I would permit them *334to try to make their case and not dismiss it on the pleadings.
With respect to the appellants’ section 1985(3) claims (Part III of the majority opinion), I should like to observe that the appellants fail because discrimination against homosexuals does not rest on the class-based, invidiously discriminatory animus required by section 1985(3), as interpreted by Griffin v. Breckenridge, 403 U.S. 88, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971). Many groups, quite satisfactorily subject to identification, are not within the ambit of section 1985(3)’s protection.1 This section is not a writ by which the judiciary can provide comfort and succor to all groups, large and small, who feel social disapproval from time to time. Like many others, homosexuals do not enjoy section 1985(3) protection.

. See, e. g., McLellan v. Mississippi Power & Light Co., 545 F.2d 919, 928-29, 931-33 (5th Cir. 1977) (en banc) (bankrupts); Lessman v. McCormick, 591 F.2d 605 (10th Cir. 1979) (debtors). McLellan at 928-29 mentions blacklisted employees, doctors who testified against their brethren in malpractice cases, protestors on university campuses, newspaper dealers, policemen, and others as classes to which section 1985(3) has been held not to apply.
The reasoning of the McLellan decision is particularly persuasive in this context. The McLellan court noted: (1) that the legislative history of the Act provides no suggestion that Congress had been concerned about discrimination against insolvents, 545 F.2d at 932; (2) that acknowledging that the protection afforded by the civil rights acts is not static does not suffice to bring bankrupts within the scope of the Act when Congress had specifically refused to prohibit discrimination against bankrupts and when the Supreme Court had refused to characterize the right to file a bankruptcy petition as a fundamental right, id. at 932-33. The court declined to enlarge the ambit of § 1985 to include bankrupts, stating that it did not believe that Congress had intended to protect every class over which it had power to legislate.
There is no indication that Congress was concerned about discrimination against homosexuals when it passed the Ku Klux Klan Act; subsequently, Congress has, on several occasions, specifically declined to protect homosexuals from employment discrimination, see Holloway v. Arthur Andersen & Co., 566 F.2d 659, 662 & n.6 (9th Cir. 1977); and the Supreme Court, on at least one occasion, declined to characterize consensual homosexual behavior as a fundamental right, Doe v. Commonwealth’s Attorney, 403 F.Supp. 1199 (E.D.Va. 1975), aff’d mem., 425 U.S. 901, 96 S.Ct. 1489, 47 L.Ed.2d 751 (1976) (constitutionality of Virginia sodomy law upheld in declaratory judgment action against due process, freedom of expression, and privacy attacks). I therefore find little difficulty differentiating homosexuals from other groups, such as women, or various political groups, for whom class protection under § 1985 has, in some Circuits, been found to exist. See, e. g., Life Insurance Co. of North America v. Reichardt, 591 F.2d 499 (9th Cir. 1979) (women); Means v. Wilson, 522 F.2d 833 (8th Cir. 1975), cert. denied, 424 U.S. 958, 96 S.Ct. 1436, 47 L.Ed.2d 364 (1976) (political opponents); Cameron v. Brock, 473 F.2d 608 (6th Cir. 1973) (supporters of political candidate). Homosexuals do not comprise a group which federal statutory or constitutional law deems in need of protection from group harassment, hence, homosexuals do not constitute a protected class for purposes of § 1985.